AO 2458 (Rev. 0~/08/2019) Judg111ent in a Criminal Petty Case (Modified)                                                                                 Page 1 ofl



                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                                 (For Offenses Committed On or After November 1, 1987)
                                             V.

               Mario Alesander Arreola-Carranza                                                  Case Number: 2:20-mj-8454

                                                                                                 Jo Anne Tyrell
                                                                                                 Defendant's Attorney


REGISTRATION NO. 94260298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                    ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                          Nature of Offense                                                                        Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                              1

 •    The defendant has been found not guilty on count(s)
                                                                                           -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    ~TIME SERVED                                             • _________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, February 11, 2020
                   ,,
                                        ~....                                              ~~ •oflmposition
Received     ,-11' I\ t
             ,,.'\    . i~
                        \',        \i \--''. _ ,.
                                   f\                 --FILED            --           LI              ··
                                                                                                            of Sentenee
               \
              DUSM                 •.
                                                          FEB 1 1 2020
                                                                   I HO1'{0RABLE RUTH BERMUDEZ MONTENEGRO
                                                     ,___ _ _ _____. UNitED STATES MAGISTRATE JUDGE
                                                   Cle hr-.\:-            . ·.. Ui_ ,;r
                                                SOUTHERN D,5-1''   c:1 c;.: C-\,   -1oqNIA
                                                BY                  :'(}:v:          ···-\'TY

Clerk's Office Copy                                                                                                                          2:20-mj-8454
